         Case 2:19-cv-03285-JS Document 54-4 Filed 07/23/20 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                          :
HMC INCORPORATED AND KARA                 :
DIPIETRO,                                 :
                                          :
                     Plaintiffs,          :
                                          :
        v.                                : Case No. 19-cv-03285
                                          :
COMPLETE BUSINESS SOLUTIONS               :
GROUP, INC. d/b/a PAR FUNDING and         :
FAST ADVANCE FUNDING, INC.,               :
                                          :
                     Defendants.          :

  INDEX OF EXHIBITS IN SUPPORT OF DEFENDANTS COMPLETE BUSINESS
SOLUTIONS GROUP, INC. AND FAST ADVANCE FUNDING, INC.’S MOTION FOR
                        SUMMARY JUDGMENT

EX. #                     DESCRIPTION                           APPX        APPX END
                                                               START #         #
 1      Excerpts of Kara DiPietro Deposition (7/6/20)              N/A         N/A
 2      Excerpts of Kara DiPietro Deposition (7/7/20)              N/A         N/A
 3      Excerpts of Joshua Persing Deposition (3/12/20)            N/A         N/A
 4      Excerpts of Joshua Persing Deposition (7/9/20)             N/A         N/A
 5      Excerpts of Gerald Dzurek Deposition (3/12/20)             N/A         N/A
 6      Excerpts of Joseph Louis Cole Barleta Deposition           N/A         N/A
        (6/30/20)
 7      Excerpts of Wendy Lyday Deposition (6/29/20)               N/A         N/A
 8      Excerpts of John Duross O'Bryan, CPA Deposition            N/A         N/A
        (7/17/20)
 9      Excerpts of Aida Lau Deposition (6/29/20)                  N/A         N/A
 10     Excerpts of Charles Lunden Deposition                      N/A         N/A
 11     Excerpts Christopher J. Hoffman Deposition (6/4/20)        N/A         N/A
 12     Excerpts of David Freeland Deposition (6/4/20)             N/A         N/A
 13     Excerpts of Stephen Dabrowski Deposition (6/30/20)         N/A         N/A
 14     Potomac Construction Services' Responses to
        Deposition by Written Questions                        APPX. 0001   APPX. 0005
 15     Pls.’ First Amended Complaint, ECF No. 10              APPX. 0006   APPX. 0039
 16     Defs’ First Am. Answer with Affirmative Defenses and
        Counterclaims, ECF No. 15                              APPX. 0040   APPX. 0072
 17     CBSG’s Am. Answer with Affirmative Defenses, ECF
        No. 19                                                 APPX. 0073   APPX. 0099
        Case 2:19-cv-03285-JS Document 54-4 Filed 07/23/20 Page 2 of 6



EX. #                     DESCRIPTION                           APPX        APPX END
                                                               START #         #
 18     Pls.’ Answer to Defs.’ Counterclaims, ECF No. 18       APPX. 0100   APPX. 0110
 19     First Confession of Judgment (19-cv-02777)
                                                               APPX. 0111   APPX. 0127
 20     Second Confession of Judgment (19-cv-04747)
                                                               APPX. 0128   APPX. 0143
 21     Ltr. from S. Heskin to Hon. Juan R. Sánchez (4/7/20)   APPX. 0144   APPX. 0148
 22     Pls.’ Interrogatory Answers, No. 4, 10                 APPX. 0149   APPX. 0164
 23     Affidavit of K. DiPietro (6/19/19)                     APPX. 0165   APPX. 0169
 24     Affidavit of J. Timothy Hodges                         APPX. 0170   APPX. 0171
 25     Affidavit of J. Cole (7/22/20)                         APPX. 0172   APPX. 0174
 26     Affidavit of Steve Wiley                               APPX. 0175   APPX. 0176
 27     Affidavit of Clif Fesler                               APPX. 0177   APPX. 0179
 28     Expert Report of J. Duross O’Bryan with attachments    APPX. 0180   APPX. 0297
 29     Expert Report of Charles Lunden                        APPX. 0298   APPX. 0419
 30     Factoring Agreement dated 2/15/2018
                                                               APPX. 0420   APPX. 0440

 31     Factoring Agreement dated 3/16/2018
                                                               APPX. 0441   APPX. 0459
 32     Factoring Agreement dated 3/29/2018
                                                               APPX. 0460   APPX. 0478
 33     Factoring Agreement dated 4/17/2018
                                                               APPX. 0479   APPX. 0497
 34     Factoring Agreement dated 4/24/2018
                                                               APPX. 0498   APPX. 0516
 35     Factoring Agreement dated 5/7/2018
                                                               APPX. 0517   APPX. 0535
 36     Factoring Agreement dated 5/7/2018
                                                               APPX. 0536   APPX. 0554
 37     Factoring Agreement dated 5/7/2018
                                                               APPX. 0555   APPX. 0573
 38     Four Factoring Agreements dated 5/17/2018
                                                               APPX. 0574   APPX. 0595
 39     Two Factoring Agreements dated 5/18/2018
                                                               APPX. 0596   APPX. 0615
 40     Three Factoring Agreements dated 5/31/2018
                                                               APPX. 0616   APPX. 0636
 41     Three Factoring Agreements dated 6/1/2018
                                                               APPX. 0637   APPX. 0657
 42     Factoring Agreement dated 6/5/2018
                                                               APPX. 0658   APPX. 0676
        Case 2:19-cv-03285-JS Document 54-4 Filed 07/23/20 Page 3 of 6



EX. #                     DESCRIPTION                          APPX        APPX END
                                                              START #         #
 43     Nine Factoring Agreements dated 6/8/2018
                                                              APPX. 0677   APPX. 0703
 44     Eight Factoring Agreements dated 6/14/2018
                                                              APPX. 0704   APPX. 0729
 45     Factoring Agreement dated 7/18/2018
                                                              APPX. 0730   APPX. 0750
 46     Factoring Agreement dated 7/26/2018
                                                              APPX. 0751   APPX. 0771
 47     Three Factoring Agreements dated 8/7/2018
                                                              APPX. 0772   APPX. 0794
 48     Two Factoring Agreements dated 8/21/2018
                                                              APPX. 0795   APPX. 0816
 49     Factoring Agreement dated 8/24/2018
                                                              APPX. 0817   APPX. 0838

 50     Factoring Agreement dated 10/3/2018                   APPX. 0839   APPX. 0861
 51     Two Factoring Agreements dated 10/12/2018             APPX. 0862   APPX. 0884
 52     Three Factoring Agreements dated 11/2/2018            APPX. 0885   APPX. 0909
 53     Factoring Agreement dated 12/5/2018                   APPX. 0910   APPX. 0933
 54     Factoring Agreement dated 12/5/2018
                                                              APPX. 0934   APPX. 0955
 55     Three Factoring Agreements dated 12/7/2018            APPX. 0956   APPX. 0981
 56     Factoring Agreement dated 12/19/2018
                                                              APPX. 0982   APPX. 1005
 57     Factoring Agreement dated 2/27/2019
                                                              APPX. 1006   APPX. 1030
 58     Factoring Agreement dated 5/3/2019                    APPX. 1031   APPX. 1056
 59     Reliant Funding MCA Agreement
                                                              APPX. 1057   APPX. 1076
 60     Exhibit H to Second Confession of Judgment            APPX. 1077   APPX. 1110
 61     Hensel Phelps Job Audit Report                        APPX. 1111   APPX. 1113
 62     Sandy Spring Bank Statements Excerpts and Canceled
        Checks (showing payments to White & Williams)
        (5801) (August 2019-Oct 2020)                         APPX. 1114   APPX. 1125
 63     Plaintiffs’ Bank Statements TD Bank 4186 (6/11/18-
        5/23/19)                                              APPX. 1126   APPX. 1264
 64     Plaintiffs’ Bank Statements Bay Bank 2354 (1/31/18-
        6/29/18)                                              APPX. 1265   APPX. 1329
 65     Plaintiffs' Bank Statements Bay Bank 3377 (4/24/18-
        6/29/18)                                              APPX. 1330   APPX. 1384
        Case 2:19-cv-03285-JS Document 54-4 Filed 07/23/20 Page 4 of 6



EX. #                      DESCRIPTION                               APPX        APPX END
                                                                    START #         #
 66     Sandy Spring Canceled Checks Excerpts (showing
        payments from Hensel Phelps from August through
        November 2019) (5801)                                       APPX. 1385   APPX. 1390
 67     TD Bank Statements 4186 (Dec. 2018-May 2019)
                                                                    APPX. 1391   APPX. 1459
 68     Oct. 2019 and Dec. 2019 Bank Statements (TD Bank,
        Sandy Spring 58-01)                                         APPX. 1460   APPX. 1551
 69     HMC’s Collection of Gratitude Book to CBSG

                                                                    APPX. 1552   APPX. 1572
 70     2017 MD Small Business Person of the Year Award
        Article
                                                                    APPX. 1573   APPX. 1575
 71     U.S. Women’s Chamber of Commerce Biography for
        DiPietro
                                                                    APPX. 1576   APPX. 1579
 72     HMC 2019 Management Chart
                                                                    APPX. 1580   APPX. 1581
 73     Email from K. DiPietro to E. Greissman (2/3/20)             APPX. 1582   APPX. 1592
 74     Email from K. DiPietro to T. Villarose, et al. (12/14/18)
                                                                    APPX. 1593   APPX. 1595
 75     Email from K. DiPietro to J. Mack, et al. (4/19/19) with
        attachment                                                  APPX. 1596   APPX. 1623
 76     Email from K. DiPietro to J. Cole, et al. (10/22/18)
                                                                    APPX. 1624   APPX. 1627
 77     Email from J. Hallman to A. Keeler (6/13/19)
                                                                    APPX. 1628   APPX. 1630
 78     Collection of HMC Requests for Weekly Funding               APPX. 1631   APPX. 1636
 79     Emails between K. DiPietro and A. Lau, et al. (12/3/18)
                                                                    APPX. 1637   APPX. 1639
 80     Collection of Discount Emails                               APPX. 1640   APPX. 1642
 81     Emails between A. Lau and K. DiPietro (11/8/18)
                                                                    APPX. 1643   APPX. 1646
 82     Emails between A. Lau and K. DiPietro, et al. (12/6/18)     APPX. 1647   APPX. 1648
 83     Emails between A. Lau and K. DiPietro (12/7/18)

                                                                    APPX. 1649   APPX. 1652
 84     Email from L. Marianni to K. DiPietro, et al. (1/23/19)
                                                                    APPX. 1653   APPX. 1657
 85     Email from A. Lau to J. Mack, et al. (1/23/19)

                                                                    APPX. 1658   APPX. 1660
        Case 2:19-cv-03285-JS Document 54-4 Filed 07/23/20 Page 5 of 6



EX. #                       DESCRIPTION                            APPX        APPX END
                                                                  START #         #
 86     Email from K. DiPietro to J. Persing (1/23/19)            APPX. 1661   APPX. 1662
 87     Emails between A. Lau and K. DiPietro, et al. (2/14/19)
                                                                  APPX. 1663   APPX. 1665
 88     Email from A. Lau to K. DiPietro, et al. (1/23/19)
                                                                  APPX. 1666   APPX. 1669
 89     Email from A. Lau to J. Persing (4/16/19)

                                                                  APPX. 1670   APPX. 1672
 90     Emails between J. Persing and K. DiPietro, et al.
        (2/25/19)                                                 APPX. 1673   APPX. 1676
 91     Emails between J. Persing and K. DiPietro (4/16/19)       APPX. 1677   APPX. 1678
 92     Emails between K. DiPietro and J. Mack (5/1/19)           APPX. 1679   APPX. 1681
 93     Email from K. DiPietro to J. Mack (4/2/19)
                                                                  APPX. 1682   APPX. 1684
 94     Emails between K. DiPietro and J. Mack (5/2/19)
                                                                  APPX. 1685   APPX. 1687
 95     Emails between K. DiPietro and J. Mack, et al. (5/3/19)

                                                                  APPX. 1688   APPX. 1691
 96     Email from K. DiPietro to J. Cole, et al. (5/9/19)

                                                                  APPX. 1692   APPX. 1696
 97     HMC Quickbooks Transaction Detail by Account              APPX. 1697   APPX. 1772
 98     Email from K. DiPietro to J. Persing, et al. (5/13/19)

                                                                  APPX. 1773   APPX. 1774
 99     DPR Bid List
                                                                  APPX. 1775   APPX. 1777
100     Accounting Summary of Defendants’ Transactions with
        HMC (To Be Filed Under Seal)                              APPX. 1778   APPX. 1916
101     HMC Executive Summary Report                              APPX. 1917   APPX. 1935
102     MCA Agreement with Kings Cash Group                       APPX. 1936   APPX. 1952
103     MCA Agreement with HFH                                    APPX. 1953   APPX. 1967
104     MCA Agreement with YES Funding                            APPX. 1968   APPX. 1983
105     MCA Agreement with High Speed Capital                     APPX. 1984   APPX. 2000
106     MCA Agreement with Queen Funding                          APPX. 2001   APPX. 2014
         Case 2:19-cv-03285-JS Document 54-4 Filed 07/23/20 Page 6 of 6




Dated: July 23, 2020                      Respectfully submitted:

                                          FOX ROTHSCHILD LLP

                                          By: /s/ Brett A. Berman
                                          Brett A. Berman
                                          2000 Market Street, 20th Floor
                                          Philadelphia, PA 19103-3222
                                          Telephone: (215) 299-2842
                                          Fax: (215) 299-2150
                                          bberman@foxrothschild.com

                                          Jonathan D. Christman
                                          10 Sentry Parkway
                                          Suite 200, P.O. Box 3001
                                          Blue Bell, PA 19422
                                          Telephone: (610) 397-6500
                                          Fax: (610) 397-0450
                                          jchristman@foxrothschild.com

                                          Attorneys for Defendants Complete Business
                                          Solutions Group, Inc. d/b/a Par Funding
                                          and Fast Advance Funding, Inc.
